TERCERA ENMIENDA AL CONTRATO DE PARTICIPACIÓN EN LA PRODUCCIÓN

BLOQUE | - COSTA AFUERA DE LA ISLA DE BIOKO, GUINEA ECUATORIAL

Esta Tercera Enmienda al Contrato de Participación en la Producción (esta “Enmienda”) se
realiza a partir del 1 de diciembre de 2005 entre la República de Guinea Ecuatorial (el
“Estado”), representada para los fines de este documento por el Ministerio de Minas,
Industria y Energía (el “Ministerio”) por una parte, y el grupo formado por Atlas Petroleum
International Limited, una corporación organizada y vigente en virtud de las leyes de Nigeria
(“Atlas”), representada para los fines de esta Enmienda por su representante autorizado,
Osborne Resources, Limited, una corporación organizada y vigente en virtud de las leyes de
las Bahamas (“Osborne”), representada para los fines de esta Enmienda por su
representante autorizado, y Noble Energy EG Ltd., una corporación organizada y vigente en
virtud de las leyes de las Islas Caimanes (“Noble”), representada para los fines de esta
Enmienda por su representante autorizado, por otra parte. Atlas, Osborne y Noble a veces
se denominan colectivamente el “CONTRATISTA” y el Estado y el CONTRATISTA a veces
se denominan colectivamente las “Partes”.

Consideraciones preliminares

A. El Estado, Atlas, Osborne y Noble son Partes en un Contrato de Participación
en la Producción (el “Contrato”) con fecha de entrada en vigencia el 3 de febrero de
2000, cubriendo el área descrita en el Contrato (“Bloque |”), modificado por una
Primera Enmienda al Contrato de Participación en la Producción con fecha 17 de
octubre de 2002 y una Segunda Enmienda al Contrato de Participación en la
Producción con fecha 27 de agosto de 2004.

B. El 1* de diciembre de 2005, el CONTRATISTA ejerció su derecho según el
Contrato para iniciar el primer período de prórroga del Contrato.

Cc. El 12 de diciembre de 2005, el MMIE propuso que para continuar con la
exploración del Bloque | el primer período de prórroga se extendiera dos (2) años,
que la obligación de renuncia antes del comienzo del primer período de prórroga se
pospusiera y que el programa de trabajo mínimo para el primer período de prórroga
se modificara para exigir que el CONTRATISTA adquiera ochenta (80) km? de datos
sísmicos 3D y perfore dos (2) pozos de exploración.

D. El Estado, representado por el Ministerio, y Atlas, Osborne y Noble han
acordado que el Contrato será enmendado tal como se estipula en esta Enmienda.

En consideración de las premisas enunciadas anteriormente y las disposiciones enunciadas
a continuación, las Partes enmiendan el Contrato de la siguiente manera:

Artículo 1

Las palabras o frases definidas en el Contrato y empleadas en esta Enmienda tienen los
significados estipulados en el Contrato, y los números de artículos indicados en el presente
corresponden a los del Contrato inmediatamente anterior a la fecha de entrada en vigor de
esta Enmienda en cada caso, a menos que el contexto indique claramente lo contrario. Del
mismo modo, los términos y las definiciones no definidos en esta Enmienda o en el
Contrato, pero que se definen en la Ley de Hidrocarburos del Estado, tendrán el mismo
significado en esta Enmienda que el que se define en dicha Ley.

Página 1 de 3
Artículo 2

2.1

2.2

2.3

2.4

El primer período de prórroga se prorrogará y no vencerá hasta el 3 de febrero de
2008, y se considerará que todas las referencias al período de exploración inicial en
el Contrato cumplen con lo anterior.

La Sección 2.2 del Contrato se elimina en su totalidad y en su lugar se incluye el
texto siguiente:

“Cuando el CONTRATISTA haya cumplido con sus obligaciones del trabajo
de exploración para la fase de exploración en curso, tal como se estipuló en
la Sección Ill, el CONTRATISTA tendrá derecho a dos (2) prórrogas del
período inicial de exploración con duraciones respectivas de veinticuatro (24)
meses para el primer período de prórroga y de doce (12) meses para el
segundo período de prórroga.

Para pasar del primer subperíodo al segundo subperiodo del Período Inicial
de Exploración y para cada prórroga, el CONTRATISTA debe presentar una
solicitud al MINISTERIO por lo menos dos (2) meses antes del vencimiento
del subperiodo de exploración en cuestión o del vencimiento del período de
prórroga en cuestión. La renovación será otorgada por orden por escrito del
MINISTERIO.”

La Sección 2,4 del Contrato se elimina en su totalidad y en su lugar se incluye el
texto siguiente:

“El CONTRATISTA estará obligado a renunciar al cincuenta y cinco (55%)
del área de superficie inicial, excluyendo las áreas de Desarrollo y
Explotación, las Áreas de Evaluación y las áreas para las que haya una
solicitud pendiente, al final del primer período de prórroga y el resto del área
de superficie inicial, excluyendo las áreas de Desarrollo y Explotación, las
Áreas de Evaluación y las áreas para las que haya una solicitud pendiente, al
final del segundo período de prórroga”.

La Sección 3,2 del Contrato se elimina en su totalidad y en su lugar se incluye el
texto siguiente:

“Durante el primer período de prórroga de la fase de exploración, estipulado
en el Punto 2 de la Sección ll de este Contrato, el CONTRATISTA estará
obligado a:

(a) adquirir y procesar aproximadamente ochenta (80) kilómetros
cuadrados de nuevos datos sísmicos 3D en el Área Contractual;

(b) evaluar, integrar y trazar todos los datos sísmicos
relacionados con el Área Contractual; y

(c) perforar por lo menos dos (2) pozos de exploración.

o realizar un gasto mínimo total de VEINTE MILLONES DE DÓLARES DE
EE.UU. (US$20.000.000).

Durante el segundo período de prórroga de la fase de exploración, estipulado
en el Punto 2 de la Sección Il de este Contrato, el CONTRATISTA estará
obligado a perforar por lo menos un (1) pozo con fines de exploración,
evaluación o apreciación, o realizar un gasto mínimo total de CINCO
MILLONES DE DOLARES DE EE.UU. (US$5.000.000)."

Artículo 3

3.1

No se anulará, enmendará ni modificará esta Enmienda en ningún respecto, salvo
que sea por consentimiento mutuo por escrito entre las Partes.

Página 2 de 3
3.2 Las Partes por el presente ratifican que el Contrato, tal como fue enmendado, es
obligatorio y podrá hacerse cumplir de conformidad con sus disposiciones y
continuará en pleno vigor y efecto.

EN FE DE LO CUAL, los representantes debidamente autorizados de las Partes han
firmado respectivamente ocho (8) originales de esta Enmienda, cuatro (4) en idioma español
y cuatro (4) en idioma inglés en la fecha primeramente indicada más arriba.

Para el ESTADO:
MINISTERIO DE MINAS, INDUSTRIA Y

POR EL CONTRATISTA:
Atlas Petroleum International Limited Osborne Resources Limited

Noble Energy EG Ltd

Por: A ! U uh

Cargo: Vico z a

Página 3 de 3
